Case 7:20-cv-00207-TTC-RSB Document 34 Filed 03/29/21 Page 1 of 8 Pageid#: 149




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

 JOSHUA W. PHELPS,                            )
                                              )        Civil Action No. 7:20cv00207
        Plaintiff,                            )
                                              )
 v.                                           )        MEMORANDUM OPINION
                                              )
 C. BAILEY, et al.,                           )        By:   Hon. Thomas T. Cullen
                                              )              United States District Judge
        Defendants.                           )


        Plaintiff Joshua W. Phelps, a prisoner proceeding pro se, filed this civil action under 42

 U.S.C. § 1983, against two investigators at Pocahontas State Correctional Center

 (“Pocahontas”), C. Bailey and S. Johnson (“Defendants”), alleging violation of his

 constitutional rights. This matter is before the court on Defendants’ motion for summary

 judgment. After reviewing the record, the court concludes that Phelps failed to exhaust his

 available administrative remedies before filing this action and, therefore, the court will grant

 Defendants’ motion for summary judgment.

                                                  I.

        In his complaint, Phelps alleges that Defendants “unveiled confidential and privileged

 information that put [him] in a life[-]threatening environment.” Specifically, Phelps states

 Defendants told “white supremist gang[]s” that Phelps was a confidential informant. Phelps

 claims “[t]he gang members put a [kill-on-sight] hit on [him] . . . in all of the [Virginia] prison

 system.” At the time this occurred, Phelps was housed at Pocahontas. Phelps alleges that,

 “[d]ue to the constant threat of [to his] [h]ealth and safety, [he] was detained in the restrictive

 housing unit” and subsequently transferred to Keen Mountain Correctional Center (“Keen
Case 7:20-cv-00207-TTC-RSB Document 34 Filed 03/29/21 Page 2 of 8 Pageid#: 150




 Mountain”), where he was placed in restrictive housing and enrolled in the “S.T.A.R.

 [P]rogram.”1 Eventually, staff tried to remove Phelps from the restrictive housing assignment

 and place him into general population at Keen Mountain, but he “refused” to go there.

         Phelps alleges that other inmates who were housed in general population “threatened

 him” and that “staff officials refused and neglected to help” him. As a result of this, Phelps

 claims he was “forced to write a letter to []Major Kelly that if [he] was released then [he] would

 stab someone” so that he could “stay in restrictive housing for [his] protection.” Phelps alleges

 he was charged with “severe” disciplinary offenses after “creat[ing] charges” to stay in solitary

 confinement for his “own safety and protection.” As relief, Phelps asked the court to transfer

 him to North Carolina “for [his] safety and health.”2

         After filing this action in March 2020 while he was housed at Keen Mountain, Phelps

 was transferred to Red Onion State Prison on July 29. On August 12, the court held a

 telephonic conference with the parties and addressed Phelps’s safety and housing status at that

 time. (See ECF No. 23.) By order entered August 14, 2020, the court concluded that Phelps

 was not in imminent danger of irreparable harm. (See ECF No. 24.) On August 17, 2020,

                                   
 1 The S.T.A.R. Program is a special restrictive housing unit. According to information available on the Virginia
 Department of Corrections’ public website, the S.T.A.R. Program is designed for offenders who do not exhibit
 behavior or assaultive problems but refuse to enter general population. The program teaches skills to safely
 enter the general population environment and includes four separate ‘steps’ to re-entry. The goal of the program
 is to transition the offender to general population. STAR Program, VA. DEP’T. OF CORR.,
 https://vadoc.virginia.gov/offender-resources/incoming-offenders/facility-programs/cognitive/star-
 program/ (last visited Mar. 8, 2021).
 
 2 Phelps also filed a motion requesting “relief for [his] long[-]term solitary confinement due to this case.” (See
 ECF No. 30.) In the motion, Phelps states that due to being housed in solitary confinement, he has suffered
 stress and depression. Phelps requests placement “at a safe facility where he can have all the privile[]ges as
 general population [inmates] and [where he can] attend programs to better himself.” He also requests $100,000
 for the mental stress he has endured. To the extent Phelps seeks to amend his complaint through this motion,
 the court will deny the motion as moot because the court is granting Defendants’ motion for summary judgment
 based on Phelps’s failure to exhaust his available administrative remedies before filing this action.
                                                       -2-
 
Case 7:20-cv-00207-TTC-RSB Document 34 Filed 03/29/21 Page 3 of 8 Pageid#: 151




 Phelps was transferred to a correctional facility in South Carolina, operated by the South

 Carolina Department of Corrections. Defendants filed a motion for summary judgment on

 August 25. (ECF No. 27.)

                                                 II.

        Summary judgment is appropriate if the moving party “shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

 R. Civ. P. 56(a). “As to materiality, . . . [o]nly disputes over facts that might affect the outcome

 of the suit under the governing law will properly preclude the entry of summary judgment.”

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is inappropriate “if

 the dispute about a material fact is ‘genuine,’ that is, if the evidence is such that a reasonable

 jury could return a verdict for the nonmoving party.” Id.; see also JKC Holding Co. v. Wash. Sports

 Ventures, Inc., 264 F.3d 459, 465 (4th Cir. 2001). However, if the evidence of a genuine issue

 of material fact “is merely colorable or is not significantly probative, summary judgment may

 be granted.” Anderson, 477 U.S. at 249–50 (internal citations omitted). In considering a motion

 for summary judgment under Rule 56, a court must view the record as a whole and draw all

 reasonable inferences in the light most favorable to the nonmoving party. See id. at 255; Shaw

 v. Stroud, 13 F.3d 791, 798 (4th Cir. 1994). However, the non-moving party may not rely on

 beliefs, conjecture, speculation, or conclusory allegations to defeat a motion for summary

 judgment. Baber v. Hosp. Corp. of Am., 977 F.2d 872, 874–75 (4th Cir. 1992). The evidence relied

 on must meet “the substantive evidentiary standard of proof that would apply at a trial on the

 merits.” Mitchell v. Data Gen. Corp., 12 F.3d 1310, 1315–16 (4th Cir. 1993) (“The summary

 judgment inquiry thus scrutinizes the plaintiff’s case to determine whether the plaintiff has


                                                -3-
 
Case 7:20-cv-00207-TTC-RSB Document 34 Filed 03/29/21 Page 4 of 8 Pageid#: 152




 proffered sufficient proof, in the form of admissible evidence, that could carry the burden of

 proof of his claim at trial.”); Sakaria v. Trans World Airlines, 8 F.3d 164, 171 (4th Cir. 1993)

 (finding that the district court properly did not consider inadmissible hearsay in an affidavit

 filed with motion for summary judgment).

                                                   III.

                                                     A.

         Defendants assert they are entitled to summary judgment because Phelps failed to

 exhaust his available administrative remedies prior to filing suit, as is required by 42 U.S.C.

 § 1997e(a). The court agrees and will grant Defendants’ motion for summary judgment.

         The Prison Litigation Reform Act (“PLRA”) provides, among other things, that a

 prisoner cannot bring a civil action concerning prison conditions until he has first exhausted

 available administrative remedies. Nussle v. Porter, 534 U.S. 516, 524 (2002) (interpreting 42

 U.S.C. § 1997e(a)). The exhaustion requirement of § 1997e(a) applies to “all inmate suits”

 regardless of if the form of relief sought is available through exhaustion of administrative

 remedies. Id. An inmate must follow all steps of the established administrative procedure that

 the state provides to prisoners and meet all deadlines of that procedure before filing a § 1983

 action. See Woodford v. Ngo, 548 U.S. 81, 90–94 (2006).An inmate’s failure to follow the required

 procedures of the prison’s administrative remedy process—including time limits—or to

 exhaust all levels of administrative review is not “proper exhaustion” and will bar the claim.

 Id. at 90.

         But the court is also “obligated to ensure that any defects in administrative exhaustion

 were not procured from the action or inaction of prison officials.” Aquilar-Avellaveda v. Terrell,


                                               -4-
 
Case 7:20-cv-00207-TTC-RSB Document 34 Filed 03/29/21 Page 5 of 8 Pageid#: 153




 478 F.3d 1223, 1225 (10th Cir. 2007); see Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

 Accordingly, an inmate need only exhaust “available” remedies. 42 U.S.C. § 1997e(a). An

 administrative remedy is not available “if a prisoner, through no fault of his own, was

 prevented from availing himself of it.” Moore v. Bennette, 517 F.3d 717, 725 (4th Cir. 2008).

 “The benefits of proper exhaustion are only realized if the prison grievance system is given a

 fair opportunity to consider the grievance which will not occur unless the grievant complies

 with the system’s critical procedural rules.” Miles v. Taylor, No. 1:16CV602 (LMB/JFA), 2016

 WL 8261717, at *1 (E.D. Va. July 5, 2016)(internal quotations omitted) (citing Woodford, 548

 U.S. at 95), aff’d 670 F. App’x 79 (4th Cir. 2016).

                                                 B.

        In support of Defendants’ motion for summary judgment, Human Rights Advocate C.

 Smalling, Grievance Coordinator K. Breeding, and Interstate Compact Coordinator for the

 Virginia Department of Corrections (“VDOC”) K. Rosch each provided affidavits. These

 affidavits are accompanied by the VDOC’s Offender Grievance Procedure, Operating

 Procedure (“OP”) 866.1, and Phelps’s grievance records related to the claims in this action.

 OP 866.1 details the grievance process by which offenders must resolve complaints, appeal

 administrative decisions, and challenge the substance of procedures. The grievance process

 provides VDOC staff a means to evaluate potential problem areas and, if necessary, correct

 those problems in a timely manner.

        Prior to submitting a regular grievance, an inmate must demonstrate that he has made

 a good-faith effort to resolve his complaint informally. According to OP 866.1, this good-faith

 effort generally must be documented using an informal complaint. Once an inmate files an


                                                -5-
 
Case 7:20-cv-00207-TTC-RSB Document 34 Filed 03/29/21 Page 6 of 8 Pageid#: 154




 informal complaint, it is logged in VACORIS, the VDOC’s computer-based offender

 information management system, and a receipt is issued to the inmate. Within 15 days, staff

 should respond to the informal complaint. If an inmate is not satisfied with the response to

 the informal complaint, he may file a regular grievance. If prison officials do not provide a

 response within 15 days of the informal complaint being logged, the inmate may file a regular

 grievance and must attach the receipt of the informal complaint to the grievance as

 documentation of his attempt to resolve the issue informally.

        A regular grievance generally must be filed within 30 days from the date of the incident.

 Regular grievances are date-stamped on the working day they are received. If the grievance

 meets the criteria for acceptance, it is logged in VACORIS and a receipt is issued to the inmate

 within two working days from the date the grievance is received. If the grievance does not

 meet the criteria for acceptance, the grievance is returned to the inmate within two working

 days from the date it is received, along with an explanation for why the grievance was rejected

 at intake. Intake rejections can be appealed to the Regional Ombudsman. The Regional

 Ombudsman’s review of the intake decision is the final level of review.

        If a grievance is accepted at intake, it may proceed through up to three levels of review.

 Grievances must be appealed through all available levels of review to satisfy the requirement

 of exhaustion before filing a § 1983 lawsuit. Level I reviews are conducted by the Warden or

 Superintendent of the prison. If the inmate is dissatisfied with the determination, he may

 appeal the determination to Level II. Level II responses are provided by the Regional

 Administrator, Health Services Director, Chief of Operations for Offender Management

 Services, or Superintendent for Education. For most issues, Level II is the final level of review.


                                               -6-
 
Case 7:20-cv-00207-TTC-RSB Document 34 Filed 03/29/21 Page 7 of 8 Pageid#: 155




                                                        C.

         Phelps filed informal complaints related to his safety at Pocahontas on May 20, 2019,

 May 23, 2019, March 13, 2020, and March 20, 2020.3 Defendants assert that all of the informal

 complaints were responded to by officials within the required time, and that Phelps did not

 submit regular grievances following these informal complaints. Phelps does not allege that he

 was prevented from filing regular grievances after these informal grievances. The sole

 complaint which Phelps eventually would exhaust was not filed until April 24, 2020, more than

 a month after this suit was initiated.4

         Phelps failed to exhaust his administrative remedies prior to filing this suit and alleges

 no facts to dispute or overcome this. A prisoner cannot bring a civil action unless he has first

 exhausted available administrative remedies. Nussle v. Porter, 534 U.S. 516, 524 (2002)

 (interpreting 42 U.S.C. § 1997e(a)). The “mandatory language [of the PLRA] means a court

 may not excuse a failure to exhaust.” Ross v. Blake, 136 S. Ct. 1850, 1856 (2016) (citing Miller




                                    
 3 Informal complaints fulfill the exhaustion requirement under the narrow circumstance when they are “the
 only administrative remedy available.” Carr v. Hazelwood, No. CIV.A.7:07CV00001, 2008 WL 4556607, at *6
 (W.D. Va. Oct. 8, 2008), report and recommendation adopted, No. 7:07CV00001, 2008 WL 4831710 (W.D.
 Va. Nov. 3, 2008). When formal remedies are available, a plaintiff is “required to grieve formally if he wishe[s]
 to later maintain a suit.” Graham v. Cty. of Gloucester, Va., 668 F. Supp. 2d 734, 741 (E.D. Va. 2009); see Graham
 v. Gentry, 413 F. App’x 660 (4th Cir. 2011). Phelps’s informal complaints were not his only available
 administrative remedy and, therefore, do not fulfill his exhaustion obligation.

 4 Phelps submitted the informal complaint on April 24, 2020. Defendants’ records indicate they responded
 within the required time and that Phelps submitted a regular grievance on May 5, 2020. The Warden provided
 the Level I response determining that Phelps’s grievance was unfounded on May 19, 2020. Phelps appealed the
 Level I response to Level II. The Regional Administrator provided a Level II response on June 17, 2020,
 determining that Phelps’ grievance was unfounded. Level II is the final level of review for most issues and for
 those issues exhausts all administrative remedies. Phelps’s administrative relief for this complaint was exhausted
 on June 17, 2020, more than three months after he filed this action.

                                                       -7-
 
Case 7:20-cv-00207-TTC-RSB Document 34 Filed 03/29/21 Page 8 of 8 Pageid#: 156




 v. French, 530 U.S. 327, 337 (2000)). Finding no genuine dispute of material fact on this point,

 the court concludes that Defendants are entitled to summary judgment.5

                                                        IV.

         For the reasons discussed, the court will grant the defendants’ motion for summary

 judgment.

         The Clerk shall send a copy of this memorandum opinion and accompanying order to

 the parties.

         ENTERED this 29th day of March, 2021.



                                                               /s/ Thomas T. Cullen________________
                                                               HON. THOMAS T. CULLEN
                                                               UNITED STATES DISTRICT JUDGE




                                      
 5 Moreover, to the extent Phelps seeks injunctive relief in his complaint, his transfer to a South Carolina facility
 renders this request moot. The transfer or release of a prisoner generally renders moot any claims for injunctive
 or declaratory relief relating to the former place of confinement. See County of Los Angeles v. Davis, 440 U.S. 625,
 631 (1979); Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (holding that a prisoner’s transfer rendered his
 claims for injunctive and declaratory relief moot); Magee v. Waters, 810 F.2d 451, 452 (4th Cir. 1987) (holding
 that transfer of a prisoner rendered his claim for injunctive relief moot); Taylor v. Rogers, 781 F.2d 1047, 1048
 n.1 (4th Cir. 1986) (holding that transfer made claim for injunctive relief moot); Ross v. Reed, 719 F.2d 689, 693
 (4th Cir. 1983); Martin-Trigona v. Shiff, 702 F.2d 380, 386 (2d Cir. 1983) (“The hallmark of a moot case or
 controversy is that the relief sought can no longer be given or is no longer needed.”). In his complaint, Phelps
 asked the court to transfer him out-of-state for his safety. Because Phelps has now been transferred out-of-
 state, his request for transfer is now moot. See Incumaa v. Ozmint, 507 F.3d 281, 287 (4th Cir. 2007) (finding that
 once an inmate is removed from the conditions of which they complain, the inmate “no longer has a legally
 cognizable interest in a judicial decision on the merits of his claim.”)
 
                                                        -8-
 
